SACK, Circuit Judge,
dissenting:
In my view, the record before the district court with respect to the attempted accommodation of Alfred J. Noll’s disability by his employer, International Business Machines Corp. (“IBM”), did not permit the court to conclude as a matter of law, at the summary judgment stage, that IBM offered Noll a reasonable accommodation for his disability as required by the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., and the New York State Human Rights Law, N.Y. Exec. Law § 290 et seq. I therefore respectfully dissent.
A plaintiff suing under the ADA for disability discrimination bears the burden of establishing a prima facie case. In so-called reasonable-accommodation cases, such as this one, the plaintiffs burden requires a showing that (1) plaintiff is a person with a disability under the meaning of the ADA; (2) an employer covered by the statute had notice of his disability; (3) with reasonable accommodation, plaintiff could perform the essential functions of the job at issue; and (4) the employer has refused to make such accommodations.
Graves v. Finch Pruyn & Co., 457 F.3d 181, 183-84 (2d Cir.2006) (emphasis added) (internal quotation marks omitted). It is undisputed that Noll has carried his burden of showing the first three elements. The only remaining issue, then, is whether *99Noll’s employer, IBM, has refused to make a reasonable accommodation.
Noll asserts, inter alia, that he requires an accommodation for his deafness that would enable him to understand the audio portion of videos made available to IBM employees on the company’s intranet. To that end, he sought to have the company supply the videos to him with the audio portion in writing contained in on-screen captions. The modification that IBM offered to provide to him, however, was to make available to him American Sign Language (“ASL”)1 interpreters who would, upon his request, interpret the intranet videos simultaneously with his viewing of them.
IBM was not necessarily legally required to supply Noll with the accommodation he requested. The company, as his employer, was entitled choose among reasonable accommodations that were available. See Fink v. New York City Dep’t of Pers., 53 F.3d 565, 567 (2d Cir.1995); Interpretive Guidance on Title I of the Americans with Disabilities Act, 29 C.F.R. § 1630 app. (2014). That choice, however, is limited to modifications that are “effective.” See U.S. Airways, Inc. v. Barnett, 535 U.S. 391, 400, 122 S.Ct. 1516, 152 L.Ed.2d 589 (2002) (“An ineffective ‘modification’ or ‘adjustment’ will not accommodate a disabled individual’s limitations.” (emphasis in original)).
The question, then, is whether IBM established, in support of its motion for summary judgment, that the ASL modification it stood ready to supply to Noll would have been effective. It seems to me that, to the contrary, Noll has offered evidence “from which a reasonable inference could be drawn” that it would have been ineffective. Chambers v. TRM Copy Centers Corp., 43 F.3d 29, 37 (2d Cir.1994). He explained, by declaration in opposition to the motion for summary judgment, that “having a sign language interpreter interpret an intranet video is not effective for [him]. The same problem entailed [sic] in reading a transcript while watching a video applies with a sign language interpreter. [He] cannot simultaneously watch the interpreter and the video. It is too confusing and tiring, switching back and forth between the interpreter and the screen.” Decl. of Alfred J. Noll in Opp’n to Def.’s Mot. for Summ. J. ¶ 28 (J.A. 253) (citation omitted). His proffered expert evidence also indicates that deaf viewers better comprehend video content with on-screen captions than with modifications that disrupt viewers’ peripheral vision.2
*100The majority opinion seems to conclude, although it is not altogether clear to me why, that the ASL interpreters whose services were provided to Noll were plainly reasonable accommodations in the circumstances of this case. We have said, however, that the “necessarily fact-specific” question whether an employer’s proffered modification is effective “must be made on a case-by-case basis.” Wernick v. Fed. Reserve Bank of New York, 91 F.3d 379, 385 (2d Cir.1996). That “fact-specific” question here is whether under all the facts and circumstances of this case, provision of ASL interpreters for the audio of intranet videos to this plaintiff was a reasonable accommodation.
The majority concludes that Noll’s claimed discomfort does not create a material factual dispute, because “it can be expected that many accommodations of deafness ... will tax visual attention to some degree.” Maj. Op. at 96. But the fact that all modifications are imperfect does not mean that any modification is effective. An accommodation need not achieve “the perfect elimination of all disadvantage that may flow from the disability.” Fink, 53 F.3d at 567 (emphasis added). But it must achieve some elimination of that disadvantage; specifically, enough so that an employee with a disability can “enjoy equal benefits and privileges of employment as are enjoyed by [ ] other similarly situated employees without disabilities.” 29 C.F.R. § 1630.2(o)(1)(iii) (2012). That question is fact-intensive. See Wernick, 91 F.3d at 385.
Perhaps the majority is insisting that this case is the exception to the fact-bound rule because ASL interpretation is usually an effective accommodation for deaf or hard-of-hearing employees, and because Noll agrees that ASL interpretation is effective for him in some other settings. See Maj. Op. at 96-97. But the reason our decisions require “a fact-specific, case-by-case inquiry that considers, among other factors, the effectiveness of the modification in light of the nature of the disability in question,” Staron v. McDonald’s Corp., 51 F.3d 353, 356 (2d Cir.1995), is that what works for some or even most individuals with similar disabilities may not work for all, and what works in one context for one person with a disability may not work for that same person in a different context. Thus an employer attempting to identify an appropriate accommodation for a particular employee should “identify the precise limitations imposed by the [employee’s] disability and explore potential accommodations that would overcome those limitations.” 29 C.F.R. § 1630 app.
ASL interpretation is effective for Noll at in-person meetings. See Maj. Op. at 96-97. But that fact is relevant only insofar as we can infer that attending a meeting entails the same visual and cognitive processes as watching a video. IBM has offered no evidence of which I am aware to this effect, and we are, of course, prohibited from drawing inferences in IBM’s favor at this stage. See Chambers, 43 F.3d at 36. It seems to me that, in light of Noll’s declaration, whether the accommodation IBM offered is reasonable and effective is a question of fact for a trier of fact at a trial — not for the district court on motion for summary judgment, or for us on appeal.
It is, of course, possible that a trier of fact, after hearing all of the relevant evidence in this case, would conclude that Noll’s disabilities were indeed reasonably *101accommodated by IBM, a company which, the record suggests, has generally been impressively sensitive and responsive to the needs of its employees with disabilities, including those who are deaf or hard-of-hearing. I do not think, however, that the record before the district court contained evidence sufficient to permit the court to short-circuit that process by granting the defendant judgment without the input of a trier of fact based upon evidence presented to it at trial.

. American Sign Language ... is a complete, complex language that employs signs made by moving the hands combined with facial expressions and postures of the body. It is the primary language of many North Americans who are deaf and is one of several communication options used by people who are deaf or hard-of-hearing.
ASL is a language completely separate and distinct from English. It contains all the fundamental features of language-it has its own rules for pronunciation, word order, and complex grammar. While every language has ways of signaling different functions, such as asking a question rather than making a statement, languages differ in how this is done. For example, English speakers ask a question by raising the pitch of their voice; ASL users ask a question by raising their eyebrows, widening their eyes, and tilting their bodies forward.
Nat’l Inst, on Deafness and Other Commc’n Disorders [NIDCD], U.S. Dep’t of Health & Human Servs., NIDCD Fact Sheet: American Sign Language, available at http://www.mdcd. nih.gov/health/hearing/pages/asl.aspx (last visited May 14, 2015).


. The majority dismisses this evidence on the ground that it "does not address ASL interpretation.” Maj. Op. at 96 n. 4. The Pelz report’s conclusions focus on transcripts rather than ASL interpretation, but the report also explains in more general terms that visual comprehension decreases when an individual *100viewing a video cannot use "peripheral vision to monitor [] video content,” as one can when viewing captions. J.A. 262.